DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Examiner acknowledges the receipt of the Applicant’s Amendment dated December 3, 2021. Applicant amended claims 1-8, 10-12, and 15. Applicant canceled claim 9. Claims 1-8 and 10-15 are pending.
Applicant's arguments filed in Remarks with respect to Claims 1-8 and 10-15 have been fully considered but they are not persuasive. For the reasons discussed below, the previous rejections are maintained.

CLAIM INTERPRETATION

Applicant has amended claims 1-15 and the claims are no longer interpreted under 35 U.S.C. 112(f) as they do not recite “camera,” “signal processing device,” camera,” “first circuitry,” “detection device,” or “imaging unit.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-8, 10 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stith et al. (U.S. Publication 2016/0174822, hereinafter “Stith”).
As to Claim 1, Stith discloses a surgical system (100) in [0047] and Fig. 1 comprising:
a camera (102) in [0047] that is configured to generate a surgical image by imaging an inside of a living body;
a central processing unit (CPU) (116) in [0048]-[0049] that performs predetermined signal processing on the surgical image; and
a display device (120) in [0049] that displays the surgical image on which the signal processing is performed, and
a first circuitry “scan sensor” in [0053]-[0054] and (300, 310) in [0057]-[0058] configured to generate scan information that indicates a scan order “scan direction” in [0060], [0065] and Fig. 4 of the surgical image, wherein
	the camera is further configured to generate the surgical image based on the generated scan information, and
	the scan information is generated based on a positional relationship between a user, the camera, and the display device wherein positional relationship between a user, the camera, and the display device are necessarily intertwined with generation of the scan information and therefore the scan information being necessarily “based on” the positional relationship between the user, the camera, and the display device.
As to Claim 2, Stith discloses the surgical system according to claim 1, wherein
the CPU) is further configured to perform the signal processing on the surgical image based on the scan information as shown in Figs. 5-8, and
the display device is further configured to display the surgical image in [0049] based on the scan information in [0052].
As to Claim 3, Stith discloses the surgical system according to claim 1, wherein
the first circuitry is further configured to generate the scan information based on a top direction and a bottom direction of the surgical image to be displayed on the display device as shown in Figs. 5-8
As to Claim 4, Stith discloses the surgical system according to claim 3, wherein
the display device includes: a user interface “user interface” in [0049] configured to accept specification of the top direction and the bottom direction of the surgical image to be displayed on the display device; and
the first circuitry is further configured to generate the scan information based on the specification of the top direction and the bottom direction of the surgical image accepted by the user interface as shown in Figs. 5-8.
As to Claim 5, Stith discloses the surgical system according to claim 3, wherein
the CPU includes: a user interface “user interface” in [0049] configured to accept specification of the top direction and the bottom direction of the surgical image to be displayed on the display device; and the first circuitry, and
the first circuitry is further configured to generate the scan information based on the specification of the top direction and the bottom direction of the surgical image accepted by the user interface as shown in Figs. 5-8.
As to Claim 6, Stith discloses the surgical system according to claim 3, wherein
the camera includes: a user interface “user interface” in [0049] configured to accept specification of the top direction and the bottom direction of the surgical image to be displayed on the display device; and
the first circuitry is configured to generate the scan information based on the specification of the top direction and the bottom direction of the surgical image accepted by the user interface as shown in Figs. 5-8.
As to Claim 7, Stith discloses the surgical system according to claim 3, further comprising
a controller (116) in [0048] configured to control each device constituting the surgical system, wherein
the controller includes: a user interface “user interface” in [0049] configured to accept specification of the top direction and the bottom direction of the surgical image to be displayed on the display device, and
as shown in Figs. 5-8 accepted by the user interface “user interface” in [0049].
As to Claim 8, Stith discloses the surgical system according to claim 7, further comprising
a plurality of display devices “two or more displays” in [0051], wherein
the user interface is further configured to accept specification of the top direction and the bottom direction of the surgical image displayed on each display device of the plurality of display devices as shown in Figs. 5-8.
As to Claim 10, Stith discloses the surgical system according to claim 1, wherein
the camera includes a plurality of image sensors “multiple image sensors” in [0064], and
the camera is further configured to perform imaging such that a plurality of scan orders for a plurality of images on a respective image sensor of the plurality of image sensors are identical to each other, based on the scan information as shown in Figs. 5-8.
As to Claim 12, Stith discloses the surgical system according to claim 1, further comprising:
a detection device “scan sensor” in [0053]-[0054] that is configured to generate top and bottom information indicating a direction of a top and bottom of the camera based on a direction of gravity detected in the camera; and
the first circuitry that is configured to generate the scan information based on the top and bottom information as shown in Figs. 5-8.
As to Claim 13, Stith discloses the surgical system according to claim 1, wherein
the scan information determines the scan order in a vertical direction of the surgical image as shown in Figs. 5-8.
As to Claim 14, Stith discloses the surgical system according to claim 1, wherein
the scan information determines the scan order in a left-right direction of the surgical image as shown in Figs. 5-8.
As to Claim 15, Stith discloses a surgical device (100) in [0047] and Fig. 1, comprising:
a camera (102) in [0047] and Fig. 1 configured to generate a surgical image by imaging an inside of a living body, wherein
“scan direction” in [0065] and Fig. 4 of the surgical image corresponding to a top direction of the surgical image and a bottom direction of the surgical image as shown in Figs. 5-8 to be displayed on a display device (120) in [0049],
the scan information is generated by a circuitry “scan sensor” in [0053]-[0054] and (300, 310) in [0057]-[0058], and
the scan information is generated based on a positional relationship between a user, the camera, and the display device during normal operation wherein positional relationship between a user, the camera, and the display device are necessarily intertwined with generation of the scan information and therefore the scan information being necessarily “based on” the positional relationship between the user, the camera, and the display device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stith and in further view of Miyayashiki (U.S. Publication 2013/0342667).
As to Claim 11, Stith discloses the surgical system according to claim 1, wherein
the camera includes an image sensor “multiple image sensors” in [0064],
the camera is further configured to generate the surgical image corresponding to a pixel area (rows of pixels in [0006] and [0008]) necessary for display on the image sensor “sensor” in [0070], [0073], [0077], and [0080] based on the scan information as shown in Figs. 5-8.
However Stith does not specifically disclose that the camera has a digital zoom function. Miyayashiki teaches in the analogous field of endeavor of endoscopy wherein image processing to in [0047]. It would have been obvious to one of ordinary skill in the art to have provided the image processing of Stith with digital zoom as taught by Miyayashiki since it has been shown by Miyayashiki that digital zoom is performed during image processing for image generation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/WILLIAM  CHOU/
Examiner, Art Unit 3795




/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795